Case 1:19-cv-05542-RPK-CLP Document 24-4 Filed 05/26/20 Page 1 of 3 PagelD #: 134

Exhibit
aie ; Shay 4
Civil Court of the City of New York index Number__d_ 3% 97 [VY
County of \a? reps Motion Cal, # Motion Seq. #

" Pant ©

(EEO (Su ere LG BC,

 

 

DECISION/ORDER
Recitation, as required By CPLR §2219 (ab, of the papeis

considered in the review of this Manan

  
 

i Papers Numbered
Claimant(s}Plaintiffis¥Petitioner(s) ' Notice af Motion and Affidavits Annexed...-.. _
' against Order to Show Cause and Affidavits Annexed ....
\< mr ae fax 0 cA V¥ Vea | Answering AMAGAVILS ....ce cee erce cee eee eee eee
Sendasn. Pad lier Replying AMIGaviS..e.sescceceseecreseeneetereees ee
Yann Dee * dane Dae. EXRODISS ....scecscseeesseseesstesaserasanecarsene:
Defendant(s/Respondent(s) OHNEE.ccseeseseeeneeateeecectessesscenssenesatarece

 

Upon the foregoing cited papers, the Decision/Order on this Motiencto... ial Loves pe: Weedless g

fi as
yy alo hai Ais, adh. oy Se Sl Low %4 Cast [> tO § test Bayo eo ons

The Pet, 7 oblaraed i re 4 to the Punpect Gt as] Eb af
to " S te eat > UAOUa Ht tr f mee lens tue. ty Purina Ht ha fi he.

Cesty Ls taf ited Hho. H i If L2G a t ace fe. Aneel. Gan \. ke A ‘LL 30 &,

\ Ve Petitions S bole 4 intel + lei 0 fo id PYG Ho cL é. by, tA "ult.
The. Resor Os fo Ki yn BS les f fol Cu oo cf g fon z Daaaias

Wh, la . wh
“y hin dus cline oft Ca od Lens i + cli 0 vee LA QQ “| “Ne ve: bs 4 de bas
J

é
GL He. .| waa APSA ¢ CLs dA a ey Qarasel os oh fe Brod. i

Ad

(ern  Couar deon vat hecae Hh Wie Cluictin~
Ho Question the Vali chi s ot the ah weal. “thet A Hiroe,

‘

Lis thee Cocynea ot ck Cowl fio] clon, an & “hye YL | ‘hee cnet

lwse Gnd OCcen POM bs Qing fo Kins, type.

e f

Pi WAAstiavt 10 th 4 Vil Aen Cmel lui dead Gc Lkuceed Cok trigk

the Ps titionen (4 Chiviaclol OO - bimed pudopenaad of of passes Sdn niet
dey 15% Ube foetus rth, baad 2 Aoeyot Had yh Marck Sl, 2D |

2 a3} Ja “The, a) ‘Yow FORA

Re = Lpewdl ee
waeety  Y —— 3
Date Judge, Civil Chat
| | Si i nw me | fsck ho
| | i

 

   

 
Kings County Civil Court

Landlord and Tenant Judgment
Petitioner(s). Index Number: LT-082907-18/K!
£40 Buyers IG LLC, ,

A Notice of Petition and Holdover Petiten duly verified and

“ proof of service having been filed with this court and the
issue having been decided before Honorable Jeanning B.
Respondent(s) Kuzniewski Housing Coust Judge on February 28, 2079, a
mngsley Palmer; final order is made, after inal in favor of Petitioner: E40
Sanda Palmer: Buyers IG LLC.
“John” "Doe"
"Jane" "Doe"

On Motion of — Slephen Samuel Weintraub
8930 164th St, Jamaica, NY 11492-1144

IT IS ADJUDGED:

That possession of the premises, described in the petition located ai 891 East 40th Street, Apt. Entire Premises, Brooklyn,
NY 11216-, said property is further described as Six (6) rooms, be awarded to the petilioner(s).

 

Petilioner creditor(s} and address(es):
(1) E40 Buyers 1G LLC,

 

Respondent debtor(s) and address(es}:

(4) Kingsley Palmer, at 891 East 40th Street, Apt. Entire Premises, Brooklyn, NY 14210
(2) Sanda Paimer, at 891 East 40th Sireet, Apt. Entire Premises, Brooklyn, NY 11210
(3) "John" “Doe”, al 884 East 40th Street, Apt. Entre Premises, Brooklyn, NY 11246
{4) “Jane” "Doe", at 894 Easi 40th Street, Apt. Entire Premises, Brooklyn, NY 41210

 

IT 13 FURTHER ORDERED:

That a warrant of eviction shall issue removing all named respondents from the described premises. The Execution of the
Warrant is Stayed per Stipulation/Order. ,

Date of Decision: 02/28/2019 Z
“yr
Honorable Jeannine B. KusTiewski
Housing Court Judge

 

Judgment entered at Kings County Civil Court, 141 Livingston Street, Brooklyn, NY 14204, in the STATE OF NEW YORK in
the iolai amount of $6.00 on 03/01/2019 at 02:36 PM.

Judgment sequence 1 { iA ( Laweag

Alia Razzag, Chief Clerk

 

Warrant sued to Marshal . on

Section 3020(¢) of the Civil Practice Law and Rules requires that a satisfaction be fied with the elerk when the fudgment ts
Satished. Failure to do so subjects the judgment creditor to penalties,

Generated 93/01/2019 at 02:36 PM Page 4 of 1
